                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT

                                   9                                      NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11       MERYL POMPONIO,                                    Case No. 19-cv-04750-LB
                                  12                         Plaintiff,
Northern District of California
 United States District Court




                                                                                              ORDER GRANTING MOTION TO
                                  13                 v.                                       DISMISS WITH LEAVE TO AMEND
                                  14       BRAND MOTORS, LLC, and BAKU AS,                    Re: ECF No. 12
                                  15                         Defendants.

                                  16

                                  17                                              INTRODUCTION

                                  18         This case concerns the accessibility of Brand Motors to disabled patrons. Plaintiff Meryl

                                  19   Pomponio — who has paraneoplastic syndrome — visited the establishment and alleges that she

                                  20   encountered barriers there, generally involving a lack of accessible parking and accessible routes.1

                                  21   She sued the defendants, Brand Motors and the property owner (Baku As), claiming violations of

                                  22   the Americans with Disabilities Act (“ADA”), the California Disabled Persons Act, and

                                  23   California’s Unruh Civil Rights Act based on the alleged barriers.2 The defendants moved to

                                  24   dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), essentially on the ground

                                  25

                                  26   1
                                         Compl. – ECF No. 1 at 4 (¶ 13), 7–8 (¶ 24). Citations refer to material in the Electronic Case File
                                  27   (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Id. at 2 (¶ 2), 3 (¶¶ 8–9).
                                  28

                                       ORDER – No. 19-cv-04750-LB
                                   1   that the plaintiff did not plead that the business is a “public accommodation” (and according to

                                   2   them, the facts show that it is not).3 The court held a hearing on February 13, 2020. The court

                                   3   grants the motion.

                                   4

                                   5                                                STATEMENT

                                   6         Ms. Pomponio suffers from paraneoplastic syndrome.4 She cannot walk and uses a mobility

                                   7   device to complete her day-to-day activities.5 Brand Motors “operate[s] as a business

                                   8   establishment” and has “substantial control over the interior and exterior of the building, the

                                   9   parking lot, and all spaces adjacent to such building” at 22250 Mission Boulevard, Hayward,

                                  10   California (the “Property”).6 Mr. As owns the Property.7

                                  11         In April 2018, Ms. Pomponio “desired to go to and use the services, and/or buy products” from

                                  12   Brand Motors and was allegedly “denied the full and equal access to” the Property.8 She “had
Northern District of California
 United States District Court




                                  13   difficulty parking because she could not find any accessible parking stalls in the lot. In addition,

                                  14   there was no way for Ms. Pomponio to reach the business entrance as there were only stairs and no

                                  15   ramps, making it impossible for her to access in her wheeled device.”9 She alleges that the

                                  16   defendants had the following barriers at the real property:

                                  17              a. The alleged unauthorized vehicle signage is not posted in a conspicuous place at
                                                  the entrance to off-street parking or immediately adjacent to on-site accessible
                                  18              parking and visible from each parking space in violation of 2013 CBC 11B-502.8
                                                  and 2016 CBC 11B-502.8;
                                  19
                                                  b. There is no accessible route provided within the site from accessible parking
                                  20              spaces and accessible passenger loading zones, public streets and sidewalks, and
                                                  public transportation stops to the accessible building or facility entrance they serve
                                  21

                                  22

                                  23
                                       3
                                           See Consents – ECF Nos. 10, 18, 26.
                                  24   4
                                           Compl. – ECF No. 1 at 2 (¶ 1).
                                  25   5
                                           Id.
                                       6
                                  26       Id. at 3 (¶ 8).
                                       7
                                           Id. (¶ 9).
                                  27   8
                                           Id. at 2 (¶ 2), 4 (¶ 14).
                                  28   9
                                           Id. at 4–5 (¶ 15).

                                       ORDER – No. 19-cv-04750-LB                            2
                                                  in violation of 1991 ADAAG 4.3.2(1), 2010 ADAS 206.2.1, 2013 CBC 11B-
                                   1
                                                  206.2.1 and 2016 CBC 11B-206.2.1;
                                   2              c. The accessible route connecting accessible buildings, accessible facilities,
                                   3              accessible elements, and accessible spaces on the same site is not provided in
                                                  violation of 1991 ADAAG 4.1.2 (2), 2010 ADAS 206.2.2, 2013 CBC 11B- 206.2.2
                                   4              and 2016 CBC 11B-206.2.2;
                                   5              d. There are no accessible parking spaces and access aisles provided in violation of
                                                  1991 ADAAG 4.6.3, 2010 ADAS 208.1, 2013 CBC 11B-208.1 2016 CBC 11B-
                                   6              208.1;
                                   7              e. The accessible parking space identification signage is not provided in violation
                                                  of 1991 ADAAG 4.6.4, 2010 ADAS 502.6, 2013 CBC 11B-502.6 and 2016 CBC
                                   8              11B-502.6;
                                   9              f. The parking space identification signage “VAN ACCESSIBLE” designation is
                                                  not provided in violation of 1991 ADAAG 4.6.1, 2010 ADAS 502.6, 2013 CBC
                                  10
                                                  11B-502.6, 2016 CBC 11B-502.6;
                                  11              g. The parking space identification “MINIMUM FINE $250” signage is not
                                  12              provided in violation of 2013 CBC 11B-502.6.2, 2016 CBC 11B-502.6.2;
Northern District of California
 United States District Court




                                                  h. The Tactile Exit signage is not provided in violation of 1991 ADAAG
                                  13              4.1.3(16)(a), 2010 ADAS 216.4.1, 2013 CBC 11B-216.4.1 and 2016 CBC 11B-
                                  14              216.4.1.10

                                  15         Ms. Pomponio alleges that “[d]espite [her] wish to patronize the businesses in the future, the
                                  16   abovementioned barriers constitute deterrents to access to the business, rendering the business’
                                  17   goods, services, facilities, privileges, advantages, and accommodations unavailable to physically
                                  18   disabled patrons such as herself.”11 She further alleges that:
                                  19              [O]n information and belief, that Defendants knew that such barriers existed and
                                                  that Defendants’ failure to remove the barriers was intentional as the particular
                                  20              barriers mentioned above were intuitive and obvious. Additionally, Defendants
                                                  exercised control and dominion over the condition of the real property and building
                                  21
                                                  and had the financial resources to remove such barriers. Furthermore, Ms.
                                  22              Pomponio alleges, on information and belief, that such modifications were readily
                                                  achievable as removal of the above barriers could have been achieved without
                                  23              much difficulty or expense.12
                                  24

                                  25

                                  26   10
                                            Id. at 7–8 (¶¶ 24(a)–(h)).
                                       11
                                  27        Id. at 5 (¶ 16).
                                       12
                                            Id. (¶ 17).
                                  28

                                       ORDER – No. 19-cv-04750-LB                           3
                                   1         Ms. Pomponio filed this lawsuit on August 13, 2019, claiming (1) a violation of the Title III of

                                   2   ADA, 42 U.S.C. § 12101, et seq., based on the barriers, (2) a violation of the Unruh Civil Rights

                                   3   Act, Cal. Civ. Code § 51, et seq, based on the alleged ADA violations, and (3) a violation of the

                                   4   Disabled Persons Act, Cal. Civ. Code § 54, et seq, on the same grounds.13

                                   5         The defendants moved to dismiss the complaint for lack of jurisdiction under Federal Rule of

                                   6   Civil Procedure 12(b)(1) and for failure to state a claim under Rule 12(b)(6), generally because the

                                   7   property is not a “public accommodation” under the ADA.14 All parties have consented to

                                   8   magistrate-judge jurisdiction.15

                                   9

                                  10                                          STANDARD OF REVIEW

                                  11   1. Rule 12(b)(1)

                                  12         A complaint must contain a short and plain statement of the ground for the court’s jurisdiction
Northern District of California
 United States District Court




                                  13   (unless the court already has jurisdiction and the claim needs no new jurisdictional support). Fed.

                                  14   R. Civ. P. 8(a)(1). The plaintiff has the burden of establishing jurisdiction. Kokkonen v. Guardian

                                  15   Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); Farmers Ins. Exchange v. Portage La Prairie Mut.

                                  16   Ins. Co., 907 F.2d 911, 912 (9th Cir. 1990). A defendant’s Rule 12(b)(1) jurisdictional attack can

                                  17   be either facial or factual. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). “A ‘facial’ attack

                                  18   asserts that a complaint’s allegations are themselves insufficient to invoke jurisdiction, while a

                                  19   ‘factual’ attack asserts that the complaint’s allegations, though adequate on their face to invoke

                                  20   jurisdiction, are untrue.” Courthouse News Serv. v. Planet, 750 F.3d 776, 780 n.3 (9th Cir. 2014).

                                  21   Under a facial attack, the court “accept[s] all allegations of fact in the complaint as true and

                                  22   construe[s] them in the light most favorable to the plaintiffs.” Warren v. Fox Family Worldwide,

                                  23   Inc., 328 F.3d 1136, 1139 (9th Cir. 2003). In a factual attack, the court “need not presume the

                                  24   truthfulness of the plaintiff’s allegations” and “may review evidence beyond the complaint without

                                  25

                                  26   13
                                            Id. at 5–9 (¶¶ 19–32).
                                       14
                                  27        Mot. – ECF No. 12. Mr. As joined the motion to dismiss. Joinder – ECF No. 23.
                                       15
                                            Consents – ECF Nos. 10, 18, 26.
                                  28

                                       ORDER – No. 19-cv-04750-LB                         4
                                   1   converting the motion to dismiss into a motion for summary judgment.” Safe Air for Everyone v.

                                   2   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). The defendants make a facial attack, and they also

                                   3   make a factual attack because they rely on extrinsic evidence to show that the court lacks subject-

                                   4   matter jurisdiction.16

                                   5

                                   6   2. Rule 12(b)(6)

                                   7         A complaint must contain a “short and plain statement of the claim showing that the pleader is

                                   8   entitled to relief” to give the defendant “fair notice” of what the claims are and the grounds upon

                                   9   which they rest. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

                                  10   complaint does not need detailed factual allegations, but “a plaintiff’s obligation to provide the

                                  11   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic

                                  12   recitation of the elements of a cause of action will not do. Factual allegations must be enough to
Northern District of California
 United States District Court




                                  13   raise a claim for relief above the speculative level . . . .” Twombly, 550 U.S. at 555 (internal

                                  14   citations omitted).

                                  15         To survive a motion to dismiss, a complaint must contain sufficient factual allegations, which

                                  16   when accepted as true, “‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                  17   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when

                                  18   the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  19   defendant is liable for the misconduct alleged.” Id. “The plausibility standard is not akin to a

                                  20   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  21   unlawfully.” Id (quoting Twombly, 550 U.S. at 557). “Where a complaint pleads facts that are

                                  22   merely consistent with a defendant’s liability, it stops short of the line between possibility and

                                  23   plausibility of ‘entitlement to relief.’” Id (quoting Twombly, 550 U.S. at 557) (internal quotations

                                  24   omitted).

                                  25

                                  26

                                  27

                                  28   16
                                            Mot. – ECF No. 26 at 5–11.

                                       ORDER – No. 19-cv-04750-LB                         5
                                   1   3. Leave to Amend

                                   2         If a court dismisses a complaint, it should give leave to amend unless the “pleading could not

                                   3   possibly be cured by the allegation of other facts.” Yagman v. Garcetti, 852 F.3d 859, 863 (9th

                                   4   Cir. 2017) (citations and internal quotation marks omitted).

                                   5

                                   6                                                   ANALYSIS

                                   7         The issue is whether the property is a public accommodation. The defendants say that it is not:

                                   8   they mount factual and facial challenges to the jurisdictional allegations under Rule 12(b)(1), and

                                   9   they contend that dismissal is appropriate under Rule 12(b)(6) because the plaintiff does not

                                  10   plausibly plead that the business is a public accommodation.17 The court dismisses the complaint

                                  11   under Rule 12(b)(6) with leave to amend.

                                  12         Title III of the ADA prohibits discrimination against disabled individuals in public
Northern District of California
 United States District Court




                                  13   accommodations. 42 U.S.C. §12182(a). Landlords and tenants are both liable for failing to provide

                                  14   accessible facilities at public accommodations. 28 C.F.R. § 36.201(b).

                                  15         To recover on an ADA discrimination claim, a plaintiff must prove that (1) he or she is

                                  16   disabled within the meaning of the statute, (2) the defendants are private entities that own, lease

                                  17   (as landlord or tenant), or operate a place of public accommodation, and (3) the plaintiff was

                                  18   denied public accommodation by the defendants because of his or her disability. Arizona ex rel.

                                  19   Goddard v. Harkins Amusement Enters., Inc., 603 F.3d 666, 670 (9th Cir. 2010).

                                  20         “Title III provides an extensive list of ‘public accommodations’ in [42 U.S.C.] § 12181(7).”

                                  21   Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1114 (9th Cir. 2000); see 42 U.S.C. §

                                  22   12181(7) (listing twelve categories of private establishments that are considered “public

                                  23   accommodations” if the establishment affects interstate commerce, such as “sales or rental

                                  24   establishment[s]”). The Ninth Circuit has explained that “public accommodations” for purposes of

                                  25   the statute are “actual, physical places where goods or services are open to the public, and places

                                  26   where the public gets those goods or services.” Id.

                                  27

                                  28   17
                                            Id. at 5–7; Opp’n – ECF No. 20-1 at 3–5.

                                       ORDER – No. 19-cv-04750-LB                          6
                                   1      The complaint here asserts that Brand Motors is a public accommodation, but it alleges no

                                   2   facts to support that conclusion. 42 U.S.C. § 12182(a). In short, the allegations are only

                                   3   conclusions, and thus Ms. Pomponio does not plausibly plead a claim. The court appreciates that

                                   4   often, the “public accommodation” element is more obvious due to the nature of the business, and

                                   5   as a result, in the more ordinary case, plaintiffs satisfy Rule 8(a) more easily. That is not the case

                                   6   here. It is not obvious, for example, that a business such as Brand Motors (perhaps plausibly, as

                                   7   the plaintiff suggests, an automotive sales or repair shop) necessarily is a place of public

                                   8   accommodation at this location, especially given the defendants’ jurisdictional challenge. Because

                                   9   Ms. Pomponio did not allege facts in her complaint that plausibly plead that the defendants

                                  10   operate a “public accommodation” within the meaning of the ADA, see Weyer, 198 F.3d at 1114,

                                  11   she does not plausibly plead a claim under the ADA.

                                  12      The court grants the defendants’ motion to dismiss. At this stage, the court declines to exercise
Northern District of California
 United States District Court




                                  13   supplemental jurisdiction over the remaining state-law claims. Sanford v. MemberWorks, Inc., 625

                                  14   F.3d 550, 561 (9th Cir. 2010) (citation omitted).

                                  15

                                  16                                             CONCLUSION

                                  17      The court grants the motion to dismiss with leave to amend. Ms. Pomponio may file an

                                  18   amended complaint by March 16, 2020. If she files an amended complaint, she must file as an

                                  19   attachment a blackline of her new amended complaint against her First Amended Complaint.

                                  20      This disposes of ECF No. 12.

                                  21

                                  22      IT IS SO ORDERED.

                                  23      Dated: February 26, 2020

                                  24                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  25                                                     United States Magistrate Judge
                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-04750-LB                          7
